Title: II. Marie Dumas’ Inventory of Household Furnishings, 22 June 1784
From: Dumas, Marie
To: 



22 Juin 1784

Inventaires, de tout ce qui appartient a son Excellence Monsieur Adams Ecuÿer &c &c. tant, ce que j’ai recu D’amsterdam, que ce que j’ai achetté par ordre de son Excellence monsieur adams, come aussi ce que j’ai achetté, qui ettoit absolument necessaire dans son Hotel, plusieurs articles qui ne se trouveront point sur les inventaires de Monsieur Thaxter, come, chaises, tables, tapis de toute Espece, miroirs, Lits de camp et fournitures de plusieurs articles qui ettoit necessaire pour l’usage du ménage. Fait par moi marie Dumas a la Haie le 22e. juin 1784.


meubles De L’antichambre.
16 chaises de damas Verd avec leurs couvertures.


2 fauteuils dito avec leurs couvertures.


1 tapis neuf de turquie


2 rideau de toile grise


2 rideau de gaze avec deux barres de cuivre


Grand Salon
1 grand tapis neuf de turquie


2 grand morceau dito a jouté au grand tapis au coin de la cheminée


1 canapé et coussin de damas rouge


6 fauteuils dito avec leurs coussins de duvet.


6 fauteuils dito sans coussins


4 rideau de damas avec leurs deux fers


8 kwast avec leurs cordes.


1 grand miroir avec un quadre Doré.


1 table de marbre, et son pied tout entier.


Sale à manger
2 tapis de turquie attaché emsemble


1 miroir rond doré


2 grand rideau de toile grise


2 rideau de gaze avec leurs deux barres de cuivre.


12 chaises vertes de trip


2 fauteuils dito.


Chambre en haut que Mr. Thaxter à occupés
1 grand tapis D’angleterre a fleurs rouge


2 Lit de camp de mahony monté


1 miroir rond doré.


1 table de chaine brun avec deux tiroir



1 bureau de mahony avec trois tiroirs


1 miroir de toilette avec trois tiroirs et une Cléf.


6 chaises de trip vertes avec le dos de meme


1 chose brune avec deux tiroirs pour mettre L’eau et ce quil faut pour se laver avec un Essuimains.


1 Ecuelle jaune de porcelaine


1e. Lit préparé
1 matelat bleu et blanc


1 lit de plumie


1 traversin


1 cousin


2 Draps marqué I.A. 41.


1 toits de lits marqué I.A. 33.


1 couverte de laine brodée au 4 coins, rouge et jaune


1 dito de coton piquée fond rouge a fleurs.


2d. Lit préparé
1 matelat bleu et blanc


1 lit de plume


1 traversin


1 cousin


1 Draps marqué I.A. 41.


1 Draps marqué I.A. 11.


1 toits de lits marqué I.A. 33.


1 couverte de laine brodée au 4 coins rouge et jaune


1 dito de coton piquée fond rouge a fleur.


1 grille de fer


1 pincette.


Chambre du Balcon
1 lit de camp de mahony monté


1 matelat bleu et blanc


1 lit de plume


1 traversin


1 cousin


2 Draps marqué I.A. 11:


1 toits de lits marqué I.A. 33.


1 couverte de laine marquée au 4 coins rouge noir et Verd.


1 dito de coton piquée fond blanc et rouge avec des fleurs.


1 coffre de cuir noir avec un tiroir



Chambre de Mr. J.Q. Adams
1 tapis de turquie d’angletterre a fleurs rouge


1 miroir rond doré


1 miroir de toilette avec trois tiroirs


1 bureau de mahony avec 4 tiroirs fermé


1 Portrait de M. Washingston avec un quadre doré.


1 petite cassette pour eccrire fermée


1 chose brune avec deux tiroirs pour se laver avec une Ecuelle et une cruche, de porcelaine jaune et un Essuimains


1 grille complette


un balet.


une pincette


1 table bois de chaine brun, avec deux tiroirs fermé avec un pupitre dessus de draps Verd aussi fermé


1 ecritoire complet D’Etaing


6 Chaises de trip rouge


3 coffres fermé


1 petit coffret cordé ou j’ai posé mon cachet


1 table ronde peinte


une armoire avec des Livres, et la liste auprés dont j’ai copie


une armoire avec la liste de ce quelle renform dont j’ai copie


une armoire avec des habits ou il y a la liste dont j’ai copie


1 Lit de mahony dressé


2 petites paillasses


1 matelat verd et blanc


1 Lit de plume


1 traversin


1 cousin


2 Draps marqués I.A. 41.


1 toits de lits marqué I.A 33.


1 couverte de laine marquée au 4 coins jaune Noir et Verd.


1 couverte de coton fond rouge, et fleur bleue et blanche.


1 pot de chambre de porcelaine jaune



1 petit chandelliers d’argent que j’ai remis à Son Excellence Monsieur Adams.


chambre de Son Excellence Monsieur Adams
3 tapis de turquie attaché Emsemble.


3 bureaux de mahony avec trois tiroirs chacun


1 Secretaire de mahony avec un tiroir fermé


1 Secretaire marquetté avec un tiroir.


1 cabinet de mahonny avec 3 tiroirs.


2 petites tables de mahonny avec un tiroir chacune


1 table de mahony plus grande avec un tiroir et un tapis de draps Verd.


1 grand miroir avec un quadre doré.


2 miroirs de toilette avec 3 tiroirs chacun


Le Portrait de S.E. monsieur adams avec un quadre doré.


Le Portrait de monsieur J.Q. Adams avec un quadre doré


Le Portrait de monsieur C: Adams avec un quadre doré


1 chose brune pour Se laver avec deux tiroirs, une Ecuelle et une cruche jaune de porcelaine et un Essuimains.


2 tablas de mahony contenant 17 grandes planches et 12 petites.


1 Echelle de mahony qui S’ouvre.


1 boite a thé de mahony avec 3 boites de cuivre


1 boite a tabac de mahony


1 boite pour les razoirs, de mahony


1 boite de fer blanc peinte


1 coffre de cuir noir entourré de cloux.


6 chaises de trip vertes avec le dos de meme


1 thermometre


1 grille, 1 pincette, et un balet.


1 petite caisse blanche


1 Epée d’argent, et une badine garnie en argent.


1 fouèt, et deux chapeaux.


1 Lit de camp de mahony monté avec 4 rideau de damas Verd et le rabas de meme 10 Kwast, avec le ciel garni en frange.


2 paillasse



1 matelat verd et blanc


1 lit de plume


1 traversin


1 cousin


2 Draps marqués I.A. 10


1 toits de lits marqués I.A. 33.


1 couverte de laine brodée au 4 coins rouge et jaune


1 couverte de coton piquée fond blanc et fleurs rouge


1 couverture de lit de damas verd doublée en tafetas


2 rideau de toile grise au fenetres


 1 pot de chambre de porcelaine jaune.



All this Articles I havefound so as they are cited here(was Signed) F. Lotter.


dans la chamber de Provission
2 Verres montés pour le dessert avec des fleurs.


4 dito sans fleurs.


2 bouteilles de cornichon


1 dito de capres.


1 bouteille Liqueur de marosquin


1 dito a la fleur D’orange


2 Lanternes pour devant la maison


2 couvercles dito Verd et Doré.


3 tapis D’angletterre


1 petit morceau dito


2 petit morceau de turquie


2 chaufe pieds de fer


1 réchaud dito


1 panier de pipes


2 rideau de gaze Verd cousu emsemble avec une barre de cuivre.


2 tapis, rouge de table pour la chambre de S. Excellence


Vestibule
1 lanterne peinte en Verd et doré, avec une planche


1 morceaux de mahonny de la table de mahony.


1 morceaux tapis Noir



Sur les dégrés
3 tapis D’angletterre


29 barres de cuivre pour les attacher


58 cuillet de cuivre attaché au Dégré


dans L’allée
2 Bancs Verds.


3 mattes.


received these articles in good order.


Cuisine
1 pot pour Le Savon


30 formes de fer blanc


1 grande table avec deux tiroirs


1 chaudron de fer blanc pour boullir d’eau


1 table ronde avec un tiroir


1 chaudron de fer blanc, pour monsieur pour prendre le thé.


2 grande caisse blanche


1 vloot pour hacher Les Légumes


1 planche dito pour hacher Les Légumes


1 grande poele avec son pied.


6 tamis


une perse avec trois tiroirs


1 boite de fer blanc peinte en rouge et fleurs jaune


1 pot de gréve


1 Seringue pour les fenitres


1 forme pour les Podings


6 batons pour pendre le linge


1 soufflet.


2 Lanternes pour Les Domestiques


1 tonneau Verd avec des bandes de fers


2 Spitjes.


dans la 2de. chamber de Provission
1 lit de camp


1 coffre ou est Le Linge


chambre acoté chambre. de la Servante
1 pupitre en drap Verd, un ecritoire, et une Sonnêtte


2 paillasse


1 lit de plume


1 traversin


1 cousin


2 Draps marqué I.A. 41.


1 toits de lits marqué I.A. 8.



2 couvertes de laine marquée au quatre coins


1 couverte de coton fond rouge et fleurs blanche


Lit des domestiques
2 paillasse


1 lit de plume


1 traversin


2 cousins


2 Draps marqués I.A 41.


1 toits de lits marqués I.A. 8.


2 couvertes de laine marquées au quatre coins.


 
received the Same


Lit du cuisinier
1 lit de plume


1 traversin


1 cousin


2 Draps marqués I.A. 41


1 toits de lits marqués I.A. 8.


2 couvertes de Laine


 
received as Stands here mentioned(was signed) F. Lotter.


